Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered November 20, 2001, convicting him of robbery in the third degree, assault in the second degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention on appeal, the Supreme Court’s Sandoval ruling (see People v Sandoval, 34 NY2d 371 [1974]) was a provident exercise of discretion. By limiting cross-examination to selected aspects of the defendant’s criminal record, the Supreme Court properly balanced the probative value of such evidence against its prejudicial effects (see People v Hayes, 97 NY2d 203, 208 [2002]; People v Pavao, 59 NY2d 282, 292 [1983]; People v Sandoval, supra at 378). The defendant’s argument that the Supreme Court’s Sandoval ruling deprived him of his constitutional rights has not been preserved for appellate review and we decline to reach it in the exercise of our interest of justice jurisdiction. Santucci, J.P., Adams, Crane and Cozier, JJ., concur.